Citation Nr: 1310300	
Decision Date: 03/27/13    Archive Date: 04/09/13

DOCKET NO.  10-46 007	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1. Entitlement to an increased rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

2. Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Amanda Christensen, Associate Counsel



INTRODUCTION

The Veteran had active military service from August 1966 to August 1968.

This appeal comes to the Board of Veterans' Appeals (Board) from a December 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  The claim is currently under the jurisdiction of the Newark, New Jersey RO.

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  


FINDINGS OF FACT

1. The competent evidence shows that the Veteran's service-connected PTSD has been manifested by occupational and social impairment with deficiencies in most areas.

2. Giving the Veteran the benefit of the doubt, the evidence of record demonstrates that the Veteran's service-connected disabilities are of such nature and severity as to prevent him from securing or following any substantially gainful employment.


CONCLUSIONS OF LAW

1. The criteria for a 70 percent rating, but not greater, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.130, Diagnostic Code (DC) 9411 (2012).

2. The criteria for a TDIU are met.  38 U.S.C.A. §§ 1155 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2012). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012). 
 
Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
 
The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir., 2004).  An RO letter dated March 2008 informed the Veteran of all three elements required by 38 C.F.R. § 3.159(b), as stated above.  In the letter the RO also provided notice with regard to how VA assigns disability ratings and effective dates in the event that service connection is established.  As such, the VCAA duty to notify was satisfied by way of the March 2008 letter.  

VA also has a duty to assist a claimant in obtaining evidence to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  This duty includes assisting the veteran in the procurement of service treatment records, other pertinent treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Here, the RO has obtained the Veteran's VA treatment records.  The Veteran has not identified any additional relevant records that VA failed to obtain.  
 
Lastly, a VA psychiatric examination was conducted in June 2008.  The examiner reviewed the claims file, considered the Veteran's history, and conducted a psychiatric examination.  As the examination was accurate, descriptive, and based on the complete medical record, including the Veteran's lay assertions, VA has fulfilled any duty to provide a thorough medical examination.  

The duty to assist has therefore been satisfied and there is no reasonable possibility that any further assistance to the Veteran by VA would be capable of substantiating his claim.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.  

II.  Increased Rating

The Veteran's service-connected PTSD is currently rated as 30 percent disabling.

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The  percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

Where, as here, entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, staged ratings are appropriate for an increased rating claim, if the factual findings show distinct time periods where the service-connected disability exhibited symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The following discussion addresses the Veteran's level of disability from the time the increased rating claim was filed in January 2008.  Francisco, 7 Vet. App. 55; Hart, 21 Vet. App. 505.  Reasonable doubt as to the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3. 

The claimant bears the burden of presenting and supporting his/her claim for benefits.  38 U.S.C.A. § 5107(a).  See Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).  In its evaluation, the Board shall consider all information and lay and medical evidence of record.  38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board shall give the benefit of the doubt to the claimant.  Id.  Another way stated, VA has an equipoise standard akin to the rule in baseball that "the tie goes to the runner."  Gilbert v. Derwinski, 1 Vet. App. 49   (1990).  Notably, the benefit of the doubt doctrine is not applicable based on pure speculation or remote possibility.  See 38 C.F.R. § 3.102. 

The Veteran's PTSD is currently evaluated as 30 percent disabling, effective February 26, 2004, under the criteria of Diagnostic Code 9411.  See 38 C.F.R. § 4.13.  A 30 percent rating is assigned where there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  Id. 

A 50 percent rating contemplates occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory; impaired judgment; impaired abstract thinking; disturbance of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id. 

A 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  Id. 

A 100 percent evaluation is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id. 

Symptoms listed in VA's general rating formula for mental disorders are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

The nomenclature employed in the portion of VA's Rating Schedule that addresses service-connected psychiatric disabilities is based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (also known as "DSM-IV").  38 C.F.R. § 4.130.  DSM-IV contains a Global Assessment of Functioning (GAF) scale, with scores ranging between zero and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health illness.  Higher scores correspond to better functioning of the individual. 

Under DSM-IV, GAF scores ranging between 61 and 70 are assigned when there are some mild symptoms (e.g., depressed mood and mild insomnia), or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but when the individual is functioning pretty well and has some meaningful interpersonal relationships. 

GAF scores ranging between 51 and 60 are assigned when there are moderate symptoms (like flat affect and circumstantial speech, and occasional panic attacks), or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers). 

GAF scores ranging between 41 and 50 are assigned when there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job). 

GAF scores ranging between 31 and 40 are assigned when there is some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family and is unable to work). 

According to the applicable rating criteria, when evaluating a mental disorder, the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission must be considered.  38 C.F.R. § 4.126(a).  In addition, the evaluation must be based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  Further, when evaluating the level of disability from a mental disorder, the extent of social impairment is considered, but the rating cannot be assigned solely the basis of social impairment.  38 C.F.R. § 4.126(b). 

In January 2008 the Veteran filed for an increased rating of his service-connected PTSD.  He stated that he had lost his job due to anger problems at work and he was having marital problems due to his PTSD symptoms.

At a February 2008 VA mental health consultation, the Veteran reported he was unemployed and depressed about his difficulty maintaining employment and relationship problems.  He reported thoughts of being better off dead but said he had no suicidal plan or intent.  The nurse noted the Veteran was pleasant, cooperative, and alert and oriented, with coherent and relevant speech with normal rate and tone.  He had good eye contact, well-organized thoughts, appropriate mood with full range of affect, and unimpaired insight and judgment.  The Veteran reported reexperiencing the trauma, avoidance, and hyperarousal.  He reported drinking two to three glasses of wine per day and occasional marijuana use.  The VA nurse diagnosed PTSD and depression and assigned a GAF of 61.

In April 2008 the Veteran met with a VA psychologist.  He reported he was separated from his wife of five years, had been fired from his job, and had conflicted relationships with his daughters.  He denied suicidal thoughts but said he felt hopeless about the present or future.  He reported drinking half a bottle of wine a day.  The VA psychologist found the Veteran's insight and judgment were intact.  His mood was irritable/depressed/anxious with congruent affect and he appeared tense and guarded.  Speech was of normal rate and volume, nonpressured, and coherent.  The Veteran showed no psychotic symptoms and denied suicidal and homicidal thoughts.  He did report intrusive thoughts of traumatic experience, hypervigilance, and mistrustfulness.  The psychologist assigned the Veteran a GAF of 55.

Later in April 2008 the Veteran met with another VA doctor.  He reported recurrent nightmares, flashbacks, intrusive thoughts, social withdrawal, depressed mood, generalized anxiety, difficulty concentrating, poor attention span, insomnia, irritability, and night sweats.  The doctor described the Veteran as alert and cooperative with good eye contact and speech of normal rhythm and flow.  He was oriented; showed no memory deficits; had fair attention and concentration span; had logical, goal-directed, coherent, and relevant thoughts; and had intact insight and judgment.  The doctor found the Veteran's mood to be depressed with appropriate affect and noted he remained preoccupied with traumatic experiences through nightmares and flashbacks.  The doctor assigned a GAF of 48.

In June 2008 the Veteran was afforded a VA psychiatry examination.  He told the examiner that he was experiencing an upsurge of symptoms in the past few years with the ending of his second marriage and continued difficulty holding a job.  Specifically, the Veteran reported difficulty with sleep and nightmares.  He reported persistent intrusive recurrent thoughts about Vietnam most days of the week.  He reported being startled by loud noises or sudden movements and said he is watchful, wary, and suspicious in public.  He said he is socially avoidant.  The Veteran also reported being impatient, critical, and angry.  He said he had not worked at any job for more than five years and was fired from his last job in June 2007 after frequent verbal conflicts with superiors and colleagues.

The Veteran stated that he has intermittent difficulty with memory, decision making, and concentration.  He has never been suicidal, homicidal, or psychotic.  He drinks alcohol on a daily basis.  The Veteran reported he spends most of his time writing and watching television.  He reported drinking two glasses of wine and two drinks of liquor a day.

The examiner reported the Veteran was cooperative with good eye contact, goal-directed speech and thought processes, and was a good historian.  He rated the Veteran's memory, abstracting ability, mathematical calculating, insight, and judgment as good.  The examiner noted the Veteran's mood and affect became sad during the examination.  The examiner stated that the Veteran is not acutely suicidal, homicidal, psychotic, manic, hypomanic, obsessive, or compulsive.

The examiner stated: "In my opinion, the veteran is circumscribed from performing work on a full time basis.  While he is cognitively capable of handling multiple jobs, he has had repeated work-related difficulties, which would ramify upon future work attempts.  He invariably develops arguments with supervisors and coworkers.  Additionally, he is frequently irritable.  The veteran has had difficulty during the past few years making decisions and performing several executive functions of which he was previously capable."

The examiner diagnosed PTSD and alcohol abuse secondary to PTSD.  He opined that the Veteran is capable of performing the tasks and chores of daily life.  He assigned a GAF score of 50.

The Veteran returned to the VA in July 2008 for a medication management and supportive counseling appointment.  He reported continued trouble sleeping at night and night sweats, as well as nightmares and intrusive thoughts.  He denied suicidal or homicidal thoughts.  He reported drinking one to two glasses of wine a night.  The doctor noted the Veteran remains active in daily affairs.  The doctor also noted the Veteran maintained good eye contact, was interactive and able to verbalize feelings, had a fair attention and concentration span, logical and goal-directed thoughts, and fair insight and judgment.  Also, the Veteran's speech had normal rhythm and flow and the doctor noted no memory problems.  He did not change the GAF of 48 he had assigned in April 2008.

At a November 2008 VA appointment, the Veteran reported continued nightmares and intrusive thoughts.  He denied suicidal or homicidal thoughts and active psychotic symptoms.  He reported drinking one to two glasses of wine at night.  The VA doctor noted the Veteran remained active in daily affairs and was proud of a book he had written that was being published.  His findings on examination were the same as in July 2008.

On his application for individual unemployment compensation benefits, the Veteran reported he last worked in December 2007 and left because of his disability.  He stated that he had not looked for employment since that time.  The Veteran stated he was dismissed from his last job because he was unable to perform to expectations.  In an August 2008 response to the VA, the Veteran's last employer reported the Veteran resigned from his full-time position in July 2007 after approximately 15 months and then became a part-time contractor with the organization for another six months.  The Veteran also reported he was dismissed from his prior two jobs, each of which he held for a year, due to not performing to expectations and anger issues.

A veteran's level of social and occupational functioning is the crux of any rating assigned under the General Rating Formula.  In this case, the Board finds the Veteran's PTSD is manifest by occupational and social impairment with deficiencies in most areas.

Occupationally, the work history given by the Veteran shows regular dismissal from jobs since the 1990s.  He was employed at his last four jobs for approximately a year each with about a seven year gap in employment prior to that.  He has been unemployed since December 2007 and was dismissed from a management position due to not meeting expectations and anger issues at work.  The Veteran reported anger issues and regular verbal conflicts with co-workers throughout his employment.  In a June 2008 statement he indicated anger issues contributed to his dismissal in two recent positions.  

Since his last job ended, the Veteran has described himself as a writer to VA doctors, penning a book on his experiences in Vietnam, apparently successfully as he told a VA doctor in November 2008 it would be on the market soon.  Thus, while not engaging in outside employment, the Veteran has demonstrated some capability to independently complete a project.  

However, the Veteran's work history shows he has significant problems maintaining employment, particularly due to anger issues.  The June 2008 VA examiner opined that the Veteran's past work-related difficulties would complicate future work attempts and stated that the Veteran has had recent difficulty performing several executive functions of which he was previously capable, although he remained cognitively capable of handling multiple jobs.  The examiner opined that the veteran is circumscribed from performing work on a full time basis, noting his irritability and history of arguments with supervisors and co-workers.  

The Veteran's VA treatment records and VA examination also suggest the Veteran is unable to establish and maintain effective relationships.  He regularly reported social withdrawal or social avoidance.  In June 2008 he told the VA examiner he spent most of his time watching television and writing.  Further, his marriage dissolved in 2008, and in April 2008 he reported difficulties in relationships with his daughters.  In April 2008 he told a VA doctor he was living in a friend's apartment, but by June 2008 he reported to the VA examiner he was living alone.  

The Veteran was assigned GAF score of 61 in February 2008, scores of 55 and 48 in April 2008, and a score of 50 in June 2008.  A score of 61 is reflective of some mild symptoms, while a score of 55 is in the range of moderate symptoms or moderate difficulty in social, occupational, or school functioning.  Scores of 48 and 50 are in the range for serious symptoms or impairment.  

Notwithstanding the GAF of 61, the evidence, including the descriptions of the Veteran's symptoms in his VA and private treatment records and VA examination report, supports a finding that that the Veteran has a serious impairment.  The evidence shows the Veteran suffers from anger and irritability, nightmares, and intrusive thoughts of his trauma, seriously impacting his occupational and social situation.

Considering the Veteran's GAF scores, the medical evidence of record, and the Veteran's statements, and resolving reasonable doubt in the Veteran's favor, the Board finds the evidence supports the assignment of a 70 percent disability rating.  However, a preponderance of the evidence does not support a 100 percent rating.  Although the evidence shows the Veteran is unable to maintain employment, the evidence does not suggest the Veteran experiences the symptoms typically associated with a 100 percent evaluation.  For instance, there was no evidence of persistent delusions or hallucinations, gross impairment in thought processes or communication, disorientation to time or place, intermittent inability to perform activities of daily living, or grossly inappropriate behavior.  In fact, the Veteran has consistently, upon evaluation of various medical professionals, been judged to have good eye contact, able to verbalize feelings, and have logical and goal-directed thoughts.  No impairment has ever been noted in his attention and concentration, insight and judgment, or memory.  His speech was consistently noted for normal rhythm and flow.  The Veteran has not professed suicidal ideation.  

Accordingly, the Board finds the Veteran is entitled to a 70 percent rating, but not greater.  A staged rating is not appropriate in this case because the Veteran's PTSD does not warrant more than a 70 percent evaluation based on the evidence of record at any time during the appeal period.  See Francisco, 7 Vet. App. 55; Hart, 21 Vet. App. 505.  

Extraschedular Rating

The Board must consider whether the Veteran is entitled to consideration for referral for the assignment of an extraschedular rating for his service-connected PTSD.  38 C.F.R. § 3.321; Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the Veteran or reasonably raised by the record). 
 
An extraschedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  
 
If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116. 
 
The Board finds that schedular evaluation assigned for the Veteran's service-connected PTSD is not inadequate in this case.  The diagnostic criteria adequately describe the severity and symptomatology of the Veteran's service-connected PTSD.  His nightmares, flashbacks, and anger and irritability are all among the symptoms considered by the rating schedule.  Therefore, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

III.  Entitlement to a TDIU

The Veteran contends that he is unable to secure gainful employment due to his service-connected PTSD and his other service-connected disabilities.

Total disability ratings for compensation based on individual unemployability may be assigned when the combined schedular rating for the service-connected disabilities is less than 100 percent and when it is found that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age, provided that, if there is only one such disability, this disability is ratable at 60 percent or more, or, if there are two or more disabilities, there is at least one disability ratable at 40 percent or more and additional disabilities to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16.  If the above percentages are not met, the Veteran's claim may still be referred to the Director, Compensation and Pension Service for an extraschedular rating, when the evidence of record shows that Veteran is "unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities."  38 C.F.R. § 4.16(b). 

The Veteran's service-connected disabilities, alone, must be sufficiently severe to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but not to his age or to any impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.  The Veteran's employment history, his educational and vocational attainment, as well as his particular physical disabilities are to be considered in making a determination on unemployability. 

As this decision awards the Veteran a 70 percent rating for PTSD, the initial criteria for schedular consideration for the grant of TDIU under 38 C.F.R. § 4.16(a) are met.  The Veteran is also service-connected for diabetes mellitus and peripheral neuropathy in each of his four extremities.

In a January 2008 statement the Veteran said he lost his job due to anger problems and he is not able to cope with employment due to his PTSD.  The June 2008 VA examiner, who conducted the Veteran's psychological examination, opined that the Veteran is unable to perform full-time work, noting that he is irritable and invariably argues with supervisors and co-workers.  In October 2010 the Veteran underwent a VA examination for peripheral neuropathy.  That examiner opined that the Veteran would be able to perform a sedentary desk job but that if he sits for prolonged periods he may have symptoms recur.  Considering the opinions of both VA examiners and all of the Veteran's service-connected disabilities, the evidence supports a finding that the Veteran is unemployable due to his service-connected disabilities.

There is no specific negative medical opinion of record against the TDIU claim.  VA may not order additional development for the sole purpose of obtaining evidence unfavorable to a claimant.  Mariano v. Principi, 17 Vet. App. 305, 312   (2003).  Therefore, since there is favorable evidence of record in support of entitlement to TDIU, no additional development is necessary. 

With resolution of the doubt in his favor, the Board finds the Veteran's service-connected PTSD and other service-connected disabilities prevent him from securing employment. 



ORDER

Entitlement to an increased rating of 70 percent, but no higher, for PTSD is granted, subject to the law and regulations governing the award of monetary benefits.


Entitlement to TDIU is granted, subject to the law and regulations governing the award of monetary benefits.



____________________________________________
MATTHEW D. TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


